Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment submitted 08/30/2022 has been entered. Claims 1-20 have been cancelled. New claims 21-40 have been added.  
Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new grounds of rejection. Please see new grounds of rejection below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 21-29, 32-36, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3610590 to Kaelin.
(a) Regarding claim 21: 
(i) Kaelin discloses an appliance (“aerator”, see title), wherein the appliance comprises at least one fan, the at least one fan comprising: 
at least one rotatable fan impeller (impeller 1) comprising a plurality of blade elements (web 16 of blades 14), and 
at least some of the plurality of blade elements being equipped with in each case at least one winglet (portion of yoke 15 extending any one, or alternatively both, of a pressure or suction side of the blade element, Fig 1) running at least in part on at least one axial longitudinal side of the blade element (“that longitudinal edge of the web … which is remote of the guide wall 5”, Col 3 Lns 5-6; Figs 1-2 & 5-7).
(ii) The limitation “an appliance, wherein the appliance is suitable for use in respiration therapy” does not result in a structural difference different from the prior art and is therefore merely intended use carrying little patentable weight. See MPEP 2111.02(II). 
(iii) The limitation “capable of generating a respiratory air flow for carrying out respiration therapy” is functional language regarding the use of the fan. Apparatus claims cover what a device is, not what a device does. As Kaelin discloses all structural limitations of the claim, recitation with respect to the manner in which the claimed invention is intended to be employed does not differentiate the claimed invention from a prior art apparatus. See MPEP 2114(II). 



(b) Regarding claim 22: 
(i) Kaelin further discloses wherein the at least one winglet is directed only in a direction of a suction side of the blade element or only in a direction of a pressure side of the at least some of the plurality of blade elements (Col 3 Lns 5-11, Figs 1-2 & 5-7; see interpretation of at least one winglet above).
(c) Regarding claim 23: 
(i) Kaelin further discloses wherein the winglet is directed in a direction of a pressure side and a suction side of the blade element (Col 3 Lns 5-11, Figs 1-2 & 5-7; see interpretation of at least one winglet above).
(d) Regarding claim 24: 
(i) Kaelin further discloses wherein the winglet is arranged on the at least one axial longitudinal side of the blade element in such a way that the at least one winglet extends in any direction associated with the suction side a distance equal to a distance the at least one winglet extends in any direction associated with the pressure side of the at least some of the plurality of blade elements (“about two-thirds of the total length of the blades”, Col 3 Lns 7-11; reasonably disclosed in Figs 1 & 2).
(e) Regarding claims 25 - 27: 
(i) Kaelin further discloses wherein the at least one winglet, at any location along the at least some of the plurality of blade elements, occupies a circle sector of a total circumference of the at least one fan impeller which ranges from 1/360 to 20/360, 5/360 to 15/360, and 8/360 to 12/360 of the total circumference of the at least one fan impeller (reasonably disclosed in Fig 2 for at least one radial location; see note below). (ii) The Examiner notes that Kaelin discloses the extent of yoke 15 decreases from a maximum obviously greater than both 15/360 and 20/360 at an outer circumference of the impeller (delivery side 4, Figs 1-2) to a minimum of essentially zero or blade width at a location about 2/3 of the blade length inward from the circumference (Col 3 Lns 7-15, Fig 2). 
(f) Regarding claim 28: 
(i) Kaelin further discloses where the at least one winglet is directed in a direction of a pressure side of the at least some of the plurality of blade elements (Fig  1). 
 (g) Regarding claim 29: 
(i) Kaelin further discloses wherein an extent of the winglet increases at a constant rate (reasonably disclosed in Fig 2) in a direction from a radial interior of the fan impeller to a radial exterior of the fan impeller (Col 3 Lns 7-11, reasonably disclosed in Fig 2).
(h) Regarding claim 32: 
(i) Kaelin further discloses wherein the at least one fan impeller is equipped on only one axial side with at least one disk (guide wall 5) which is configured as a support disk for at least partially securing the plurality of blade elements (Col 2 Lns 43-45; Figs 1 & 3-7).
(i) Regarding claim 33: 
(i) Kaelin further discloses wherein the at least one disk is arranged only on that axial side of the at least one fan impeller which lies opposite an axial side of the at least one fan impeller equipped with the at least one winglet (Col 3 Lns 5-6, Figs 1 & 3-7).
(j) Regarding claim 34: 
(i) Kaelin further discloses wherein the at least one disk is configured as a support disk (Col 2 Lns 43-45; Figs 1 & 3-7).
(k) Regarding claim 35: 
(i) Kaelin further discloses wherein the at least some of the blade elements are arranged within a circumference (peripheral delivery side 4, Col 2 Lns 42-45, Fig 1) of the at least one disk and do not protrude beyond the circumference of the at least one disk (Col 3 Lns 1-3, Figs 1-4).
(l) Regarding claim 36: 
(i) Kaelin further discloses wherein the blade elements are at least in part straight or curved (“blades … extend radially straight radially”, Col 1 Lns 38-40).
(m) Regarding claim 38: 
(i) Kaelin further discloses wherein the at least one winglet has a smaller material thickness than the blade elements (reasonably disclosed in Figs 1 & 5-7).
(n) Regarding claim 39: 
(i) Kaelin discloses a fan impeller (impeller 1), wherein the impeller comprises a plurality of blade elements (web 16 of blades 14), at least some of the plurality of blade elements being equipped with in each case at least one winglet (yoke 15) running at least in part on at least one axial longitudinal side of the at least some of the plurality of blade elements (“that longitudinal edge of the web … which is remote of the guide wall 5”, Col 3 Lns 5-6; Figs 1-2 & 5-7).
(ii) The limitation “wherein the fan impeller is suitable for use in a respiration therapy device” does not result in a structural difference different from the prior art and is therefore merely intended use carrying little patentable weight. See MPEP 2111.02(II).
(0) Regarding claim 40: 
(i) Kaelin further discloses wherein the at least one winglet, at any location along the at least some of the plurality of blade elements, occupies a circle sector of a total circumference of the at least one fan impeller which ranges from 5/360 to 15/360 (reasonably disclosed in Fig 2 for at least one radial location; see note below). (ii) The Examiner notes that Kaelin discloses the extent of yoke 15 decreases from a maximum obviously greater than both 15/360 at an outer circumference of the impeller (delivery side 4, Figs 1-2) to a minimum of essentially zero or blade width at a location about 2/3 of the blade length inward from the circumference (Col 3 Lns 7-15, Fig 2). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3610590 to Kaelin as evidenced by US 3741682 to Robertson.
(a) Regarding claims 30-31: 
(i) Kaelin does not disclose wherein the at least one winglet extends over an entire length of the at least some of the plurality of blade elements. 
(ii) While Kaelin discloses one embodiment in which the at least one winglet extends along the final two-thirds of the of the at least some of the plurality of blade elements on a downstream side, Kaelin does not appear to make any teaching away from having a winglet extend along the entire length of the blade. 
(iii) Kaelin teaches all of the limitations of Claims 30 and 31 except for the length of the winglet. After thorough review of the Applicant’s disclosure it appears that Applicant has not established any criticality, synergy or unexpected result relating to the winglet being in this configuration. Further, it is known in the art from Robertson that such configurations are equally functional. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one winglet as disclosed by Kaelin to extend along an entire length of the at least some of the plurality of blades as an obvious matter of design choice arriving at a configuration well known in the art as evidenced by Robertson (winglet plate 16 extends along entire length of blades 15, Figs 1-3). In further support of the legal conclusion of obviousness it is noted that a mere change in shape that does not change the function of a device is a matter of design choice (see MPEP 2144.04) 

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3610590 to Kaelin in view of US 10161412 to Kim. 
(a) Regarding claim 37: 
(i) Kaelin further discloses wherein the at least one fan impeller is produced in one piece with the at least one winglet (yokes 15 shown as integral with both web 16 and guide wall 5 in Figs 1 & 5-7). (ii) Kaelin does not disclose wherein the fan impeller is produced by an injection molding method.
(iii) Kim is also in the field of fans (see title) and teaches: 
a fan impeller (fan assembly 1) comprising a disk (hub 23 and/or hub plate 3) supporting a plurality of blade elements (blades 20), 
wherein the plurality of blade elements are integrally attached to a winglet (ring connecting blades 20 of blade assembly 2; see abstract), 
wherein the fan impeller is produced in one piece with the winglets by an injection molding method (blade assembly 2 formed integrally by injection molding, Col 4 Lns 18-23; alternatively, if hub plate 3 is interpreted as analogous to disk of the claimed invention, both blade assembly 2 and hub plate 3 are formed by injection molding, see Col 8 Lns 14-15, which are later connected via welding, i.e. blade assembly 2 and hub plate 3 are integrally formed). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  fan impeller to be integrally formed with the at least one winglet as disclosed by Kaelin by injection molding as taught by Kim for the purpose of reducing manufacturing costs/times, preventing deterioration of a quality of products (Col 14 Lns 11-13), reducing processes of manufacturing the fan impeller and reducing potential imbalances of the impeller (Col 14 Lns 39-43). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745